MEMORANDUM **
Balvir Kaur, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider its previous order denying her motion to reopen deportation proceedings based on ineffective assistance of counsel. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Morales Apolinar v. Mukasey, 514 F.3d 893, 895 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA was within its discretion in denying Kaur’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s decision denying her motion to reopen. See 8 C.F.R. § 1003.2(b)(1); see also Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
To the extent Kaur seeks review of the BIA’s February 2, 2005 order denying her motion to reopen, or the BIA’s December 20, 2002 order dismissing her appeal, we lack jurisdiction to consider her contentions because the petition for review is not timely as to those orders. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.